Citation Nr: 0706335	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-04 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
dysthymia, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Procedural history

The veteran served on active duty from September 1976 to 
January 1977, with subsequent periods of active duty for 
training.

The veteran was granted entitlement to service connection for 
dysthymia in a January 1997 rating decision which rated his 
disability as 10 percent disabling.  
He appealed.  An increased rating for dysthymia which was 
denied by the Board in a December 1998 decision.  

In November 1999, the veteran again submitted a claim 
seeking, among other things, an increased rating for 
dysthymia.  In a March 2001 rating decision, the RO continued 
the previously assigned 10 percent disability rating.  The 
veteran disagreed and timely appealed.  The veteran presented 
testimony at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) in October 2001.  A transcript of 
the hearing has been associated with the veteran's claims 
folder.  

In November 2003, the Board remanded the claim for further 
procedural and evidentiary development.  In June 2006, the 
Board again remanded the claim for a medical opinion to 
determine the nature and severity of the symptomatology 
attributable to the veteran's service-connected dysthymia. 
That was accomplished, an in July 2006 the VA Appeals 
Management Center Resource Unit issued a supplemental 
statement of the case which continued to deny the veteran's 
claim. 
The claims folder was returned to the Board.

The veteran subsequently submitted evidence directly to the 
Board.  In October 2006, the veteran's representative 
submitted a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2006).

Issues not on appeal

The veteran's appeal regarding service connection for a 
bilateral ankle disorder and a skin disorder of the feet was 
denied in an August 2002 Board decision.  In the same August 
2002 decision, the Board granted service connection for 
bilateral hearing loss and tinnitus.  That decision is final 
as to those issues.  See 38 C.F.R. § 20.1100 (2006).

In the June 2006 decision, the Board denied claims for 
increased disability ratings for residuals of a low back 
injury, residuals of right and left knee surgeries, a right 
shoulder strain, and bilateral plantar fasciitis with pes 
planus.  The Board's decision as to those issues is also 
final.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected dysthymic disorder is 
manifested by diminished libido, reduced desire to socialize, 
some diminution in appetite, mild depression on some days, 
some suicidal ideation without intent, euthymic mood and 
appropriate affect, logical and tight thought processes and 
associations, oriented in all spheres, limited insight and 
somewhat impaired judgment.

2.  The competent medical evidence of record shows that the 
veteran's cognitive difficulties have an organic basis and 
are not due to his service-connected dysthymia.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
dysthymia, so as to render impractical the application of the 
regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected dysthymia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2006).

2.  The criteria for referral for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected dysthymic 
disorder is worse than is acknowledged by VA.   He 
specifically refers to memory and sleep problems.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in a letter from the 
Board dated December 3, 2002 and a letter from the AMC dated 
April 24, 2004, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised in the April 2004 VCAA letter that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records from SSA and VA outpatient facilities. [The 
veteran's VA outpatient records have in fact been obtained by 
VA; the RO's attempts to obtain the veteran's SSA records 
will be discussed below.]

The April 2004 VCAA letter also informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, including "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  With respect to private treatment 
records, the December 2002 letter included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and asked in the letter that the veteran complete this 
release so that VA could obtain these records on his behalf.  
The April 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them. If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis in original].  The veteran 
was also advised in the December 2002 VCAA letter that a VA 
examination was being scheduled in order to make a decision 
on his claims.  In this vein, the Board also notes that the 
veteran has undergone VA mental examinations on four 
occasions and has received numerous out-patient treatments at 
VA medical facilities since the original claim on appeal was 
submitted.

The Board notes that the December 2002 VCAA letter 
specifically requested of the veteran: "It is  your 
responsibility to provide information to us so that we can 
attempt to obtain your records . . .  If you choose not to 
provide us the release(s) we need to obtain your records, 
then you should obtain the records yourself and send them to 
us."  See the December 3, 2002 VCAA letter, page 1.  This 
request complies with the requirement of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim.  The Board is of course aware of 
the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  The veteran's claim was readjudicated in 
the July 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of it 
and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claims on the 
merits.  Importantly, the veteran himself has not suggested 
that any concerns have arisen from the timing of VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  The veteran's claim of entitlement to an 
increased rating was denied based on element (4), degree of 
disability.  As explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to the crucial element, degree of disability.  
Any current lack of advisement as to element (5), effective 
date, is rendered moot via the RO's denial of an increased 
rating for the veteran's dysthymia.  In other words, any lack 
advisement as to that element is meaningless, because an 
increased disability rating [and therefore an effective date] 
was not assigned.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained 
reports of VA and private treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided with VA examinations in July 1992, June 1996, 
December 1999, October 2000, June 2001, February 2003, and 
June 2005 the results of which will be discussed below.  The 
reports of the medical examination reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate physical and mental 
examinations and rendered appropriate diagnoses and opinions.

The Board notes that it had previously instructed the RO in 
its November 2003 remand to obtain records from SSA 
pertaining to the veteran.  Attempts to obtain such records 
were made in 2002 and 2003, without success.  The AMC wrote 
to the veteran in November 2004, explaining their difficulty 
in obtaining these records and asking the veteran to submit 
these records himself or inform the RO that such records did 
not exist.  The veteran submitted a June 2003 letter from SSA 
indicating that his claim for benefits had been denied and 
that no SSA records existed.  To again attempt to associate 
these records with the claims folder would be an exercise in 
futility.  Under these circumstances, there is no Stegall 
violation.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction above, the veteran testified before 
the undersigned VLJ at a Travel Board hearing conducted at 
the RO in October 2001.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  
The Board will proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9433 [dysthymic disorder].  
Diagnostic Code 9433 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
service-connected disability, dysthymic disorder.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  In any 
event, all psychiatric disabilities, except eating disorders, 
are rating using identical schedular criteria.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 9433.

Specific schedular criteria

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient psychiatric symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his dysthymic disorder, currently 
rated as 10 percent disabling, is worse because his memory 
and sleep problems have become worse. 

Mittleider concerns

The veteran's main contentions are that he has problems with 
his memory and has difficulty sleeping.  

A June 2005 examiner noted that the veteran was sometimes 
confused by questions and that his answers were incomplete 
and vague.  The veteran told the June 2005 examiner that he 
often confused the names of his children, and often could not 
remember what television program he was watching.  With 
regard to sleeping difficulty, the veteran stated that he 
often could not sleep.  [The veteran attributed that 
difficulty to physical problems with his knees, back and 
sleep apnea.]  

The record on appeal appears to suggest that certain of the 
veteran's complained-of symptomatology, in particular 
cognitive deficits (such as memory loss) and problems 
sleeping, may be due to causes other than his service-
connected depression.  

Compensation can be granted only for service-connected 
disabilities.  
Cf. 38 U.S.C.A. § 101(13) (West 2002).  Thus, in rating the 
veteran's psychological impairment, it is incumbent upon the 
Board to identify, and disregard, any pathology which is due 
non service-connected disabilities.  The Board, however, is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  

Accordingly, as indicated above, the Board remanded the claim 
in June 2006 for further evidentiary development, 
specifically  to determine which of the veteran's symptoms 
was related to his dysthymic disorder.  See the Board's June 
8, 2006 remand, pages 36-37.  In a June 2006 report, a VA 
examiner indicated that he had reviewed the veteran's entire 
claims folder, including the results of a September 2005 
neuropsychological evaluation.  The examiner noted that as a 
result of the September 2005 tests, the veteran was started 
on galantamine, and it was reported that the veteran's memory 
had improved with the medication.  The examiner stated:

I believe the symptoms that have to do with memory 
impairment and focus may most likely be due to some 
kind of neuropsychological deficit the exact nature 
that is unclear to this examiner.  Clearly, there 
are times when depression can lead to cognitive 
inefficiency, but I believe that the veteran's 
improvement on the galantamine suggests organic 
basis to his cognitive difficulties.

This medical conclusion indicates that the veteran's service-
connected dysthymia is not the cause of one of the main 
symptoms for which the veteran claims he is entitled to an 
increased disability rating, memory loss.  Rather, the cause, 
according to the June 2006 examiner, is of a nonspecified 
organic basis.   

With regard to sleep loss, there is no competent medical 
evidence pertaining to the etiology of the veteran's sleeping 
problems.  In the absence of such evidence, the Board will 
scribe any sleep-related problems to the service-connected 
depression, per the Court's holding in Mittleider.  

Schedular rating

A 30 percent rating, the next highest rating under Diagnostic 
Code 9433, is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, chronic sleep impairment, 
and mild memory loss.  

For reasons explained in greater detail below, the Board 
concludes that the evidence of record and shows that the 
veteran does not exhibit most of the criteria as described in 
the 30 percent criteria of the Diagnostic Code.  Although 
there is evidence of depression and sleep impairment, such is 
not of such severity as to allow for the assignment of a 30 
percent rating.  The veteran does appear to have some 
difficulty with memory loss, but as explained above the 
competent medical evidence of record does not demonstrate 
that his memory difficulties are not caused by his service-
connected dysthymia.

In general, the veteran contends, and as has been noted by VA 
examiners, that he has diminished libido, reduced desire to 
socialize, some diminution in appetite, mild depression on 
some days, and some suicidal ideation without intent.  With 
respect to specific symptoms referred to in the criteria for 
a 30 percent rating, there is nothing in the medical evidence 
of record to suggest that the veteran has experienced panic 
attacks or episodes of suspiciousness.  His mood has been 
consistently described as euthymic, and his affect has been 
consistently described as appropriate.  In all examination 
reports, his thought processes have been described as 
logical.  He has consistently been oriented to time, place 
and person, and he has been described as having limited 
insight and somewhat impaired judgment.  

The most recent VA psychological examination report in June 
2005 stated that the veteran was casually groomed and 
affable, and the examiner noted that the veteran did not 
describe any "significant anxiety or dysphoria."  His 
speech was noted to be within normal limits with regard to 
rate and rhythm.  

A June 2005 report of Dr. J.L. includes Dr. J.L.'s 
observations, which are congruent with those made by the VA 
examiner in the same time-period: the veteran was 
"acceptably dressed and groomed"; "mildly constricted 
affect"; "linear, relevant" thought processes; no current 
suicidal/homicidal ideations; and no current aural or visual 
hallucinations or delusions.  

Thus, the evidence which specifically described the veteran's 
symptoms indicates that the veteran's condition is manifested 
by symptoms that are best described as mild, calling for the 
assignment of a 10 percent disability rating.
  
In addition, the veteran's sleeping difficulties do not 
appear to meet the criteria for a 30 percent disability 
rating.  The criterion requires "chronic sleep impairment."  
The June 2005 report from Dr. J.L. indicates the veteran is 
getting enough sleep.  Other evidence of record indicates 
that the veteran has reported that his sleep difficulties are 
not chronic.  Thus, the Board concludes that the evidence 
establishes that the veteran's sleep difficulties, although 
undoubtedly present, are not chronic.

The veteran has submitted a letter dated July 2006 from Dr. 
M.P., a physician, who stated that the veteran has been a 
patient for many years, that the veteran "makes poor 
decisions and has difficulty with simple daily activities," 
and that "over the years [the veteran's] coping skills have 
diminished rather than improved."  However, the letter did 
not ascribe the veteran's poor decision making and coping 
skills to the service-connected dysthymia, or to any other 
specific medical cause.  For that reason, the letter is of 
little relevance to the issue before the Board.

In this connection, the Board observes in passing that the 
veteran has been diagnosed with other, non service-connected 
psychiatric disabilities, to include adjustment disorder with 
mixed emotional features.  Moreover, as discussed above the 
June 2006 examiner found an organic basis for the veteran's 
cognitive difficulties. 

The veteran's GAF scores have ranged from 60 in December 1999 
to 53 in June 2006.  Both scores are in the "moderate" 
category.  However, as described above the veteran's specific 
service-connected symptomatology is consistent with the 
assignment of a 10 percent rating.  It may be that the 
assigned "global" assessment encompasses the non-service 
connected psychiatric and  cognitive problems referred to 
immediately above.  In any event, the Board finds that the 
GAF scores are outweighed by the specific descriptions of the 
veteran's service-connected psychiatric symptoms which are in 
the record.  

In sum, the Board finds that the medical and other evidence 
of record does not support the assignment of a 30 percent 
disability rating.  In addition, it should be obvious that 
the more stringent criteria for even higher disability 
ratings have not been met.  They are not. 

Extraschedular evaluation

In the July 2006 SSOC, the RO considered the matter of 
referral of this issue for consideration of an extra 
schedular rating.  The Board will do likewise.

The Court has held that the question of an extra schedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this issue to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the veteran nor his representative.  The record does not show 
that the veteran has required frequent hospitalizations for 
his dysthymic disability; indeed, there is no evidence that 
the veteran was hospitalized for any period since leaving 
service because of his dysthymic disorder.

Additionally, there is no evidence of marked interference 
with employment due to the dysthymic disorder such as to 
trigger consideration of the extraschedular provisions.  The 
Board notes that the veteran is currently unemployed; 
however, there is nothing in the record, and the veteran does 
not claim, that his dysthymic disorder is the cause of his 
unemployment.  The Board notes that the medical evidence 
documents numerous non-service connected medical problems 
that contribute to the veteran's ability to maintain 
employment.  

There is no indication that the veteran's service-connected 
dysthymic disability, alone, causes impairment with 
employment over and above that which is contemplated in the 
assigned 10 percent schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Indeed, in the December 2002 
examination report, the examiner stated that he did not 
"think [the veteran's] psychological factors preclude 
employment."  

Finally, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

In conclusion, the Board finds that while the evidence of 
record indicates that the veteran has some difficulty with 
memory loss, the medical opinion of record shows that such 
memory loss is attributable to an organic cause and is not 
caused by his dysthymic disorder.  The remainder of the 
veteran's psychiatric symptomatology does not approximate 
that which would allow for an increased disability rating for 
the veteran's dysthymic disorder.  A preponderance of the 
evidence is against the claim, and the benefits sought on 
appeal are therefore denied.


ORDER

Entitlement to an increased rating for service-connected 
dysthymia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


